Citation Nr: 1310830	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  11-20 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right heel laceration.

(The issue of entitlement to service connection for an acquired psychiatric disorder is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active honorable service from November 1969 to October 1971.  He also had active duty from April 1981 to December 1983, which was administratively determined by VA in August 2006 to have been under dishonorable conditions, which is a bar to VA compensation benefits based on that period of service.  See 38 C.F.R. § 3.12(a) (2012).

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in October 2012.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1991 rating decision, the RO denied service connection for a right ankle disability; the Veteran did not appeal.

2.  The evidence received since the April 1991 rating decision is not cumulative or redundant of evidence previously of record.  It relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ankle disability, and raises a reasonable possibility of so substantiating it.
3.  In a December 1988 rating decision, the RO denied service connection for residuals of a right heel laceration; the Veteran did not appeal.

4.  In a February 2005 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for residuals of a right heel laceration; the Veteran did not appeal.

5.  The evidence received since the February 2005 rating decision is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a right heel laceration.


CONCLUSIONS OF LAW

1.  The December 1988, April 1991, and February 2005 rating decisions are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a right heel laceration.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

An April 2009 letter discussed the evidence required to reopen the Veteran's ankle and heel claims.  The defects existing at the time of the previous final decisions were identified and the Veteran was advised of the meaning of the terms "new" and "material" in the context of reopening a claim.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified records have been associated with the claims file.  Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1).  

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.




Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

	Right Ankle

The RO denied service connection for a right ankle disability in an April 1991 rating decision.  It determined that a right ankle disability was not diagnosed in service and denied the claim on that basis.  

The evidence of record at the time of the April 1991 rating decision included the Veteran's service treatment and personnel records.  A February 1970 treatment record indicates the Veteran's report of having had a motorcycle accident while he was on leave.  He was noted to have an open abrasion on his right heel.  Later in February 1970 a provider indicated that healing was slow; treatment was continued through March 1970.

Evidence added to the record since the April 1991 rating decision includes VA treatment records.  They show complaints of right ankle pain in June 2007.  At that time, the Veteran reported an old ankle injury and denied reinjuring it.  An August 2007 treatment record indicates an assessment of right ankle pain of questionable cause, rule out degenerative joint disease.

The Veteran was examined by a private physician, J.W.E., MD, in February 2009.  Dr. E. reviewed the Veteran's history, to include the in-service motorcycle accident and treatment documented in the service treatment records.  Examination of the right ankle revealed tenderness of the lateral malleolus and lateral malleolus ligaments.  Dr. E. noted a marked four degrees of decreased inversion of the ankle, consistent with traumatic arthritis and tendonitis of the right heel.  The pertinent diagnosis was strain of the right heel with traumatic tendonitis and arthritis.  Dr. E. concluded that the Veteran had permanent disability characterized as moderately severe impairment of the lateral malleolus and the lateral right ankle, and found that it was related to the motorcycle accident in service.

As noted, the RO denied the Veteran's claim in 1991 because there was no diagnosis of a right ankle disability.  Since then, the Veteran has submitted evidence showing diagnoses referable to his right ankle, and an opinion suggesting that the current right ankle diagnoses are related to service.  As such, the Board finds the defect identified in the April 1991 rating decision has been cured, and the claim may be reopened.

The merits reopened claim of entitlement to service connection for a right ankle disability will be addressed in the REMAND which follows.

	Right Heel

The RO denied the Veteran's claim for residuals from a right heel laceration in a December 1988 rating decision.  It concluded that the injury was acute and transitory.  In February 2005 the RO declined to reopen this claim, concluding that newly submitted VA treatment records did not show that a chronic right heel condition resulted from the laceration that was incurred in service.

At the time of the previous final rating decisions, the evidence of record included the Veteran's service treatment records.  A February 1970 treatment record indicates the Veteran's report of having had a motorcycle accident while he was on leave.  He was noted to have an open abrasion on his right heel.  Later in February 1970 a provider indicated that healing was slow; treatment was continued through March 1970.  Records pertaining to the Veteran's second period of service are negative for any diagnosis, complaint, or abnormal finding regarding his right heel.  He denied foot trouble on both enlistment and discharge examinations.  VA treatment records of record at that time failed to demonstrate a diagnosis of residuals of the laceration.

Since the February 2005 rating decision, VA records have been added the claims file.  While these records indicate complaints of foot pain, further questioning has elicited reports of right ankle pain but not specifically foot pain.  Notably, the Board has reopened the Veteran's claim regarding the ankle pain in the instant decision on the basis of this opinion. 

The Veteran was examined by a private physician, J.W.E., MD, in February 2009.  Dr. E. reviewed the Veteran's history, to include the in-service motorcycle accident and treatment documented in the service treatment records.  Examination of the right ankle revealed tenderness of the lateral malleolus and lateral malleolus ligaments.  Dr. E. noted a marked four degrees of decreased inversion of the ankle, consistent with traumatic arthritis and tendonitis of the right heel.  The skin was intact, and Dr. E. noted that there was no permanent impairment from the skin abrasion.

Upon close review of the evidence pertaining to this claim, the Board has concluded that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for residuals of a right heel laceration.  As discussed, the RO denied the Veteran's claim because the evidence showed that the injury was acute and transitory; in essence, it concluded that there was no current disability.  Since then, there has been no medical evidence added to the file which would establish current residuals of the heel laceration.  The Veteran's assertion of a current disability was before the RO at the time of the two previous final decisions, and is therefore cumulative.  Moreover, Dr. E's report specifically indicates that there is no permanent impairment of the skin of the Veteran's right heel.  In essence, the evidence added to the record since the February 2005 rating decision is not new and material, and does not raise a reasonable possibility of substantiating the claim.  In summary, the defect existing at the time of the prior final decisions has not been cured, and the claim of entitlement to service connection for residuals of a right heel laceration may not be reopened.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for a right ankle disability is granted.

New and material evidence having not been submitted, the petition to reopen the claim of entitlement to service connection for residuals of a right heel laceration is denied.


REMAND

As an initial matter the Board observes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

The Veteran seeks service connection for a right ankle disability.  He states that his current ankle complaints are related to the in-service motorcycle accident, which is documented.  As discussed above, Dr. E. has provided a report suggesting that the Veteran's current right ankle complaints are related to service.  He did not, however, provide any discussion of the underlying rationale for his conclusions.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As no rationale was provided, the Board has no context in which to assess the value of the opinion.  Accordingly, the opinion is not adequate for the purpose of deciding the Veteran's claim.

Here, the Board finds that there is sufficient evidence of a current disability, evidence of an injury to the right lower extremity in service, and evidence suggestive of a relationship between current right ankle complaints and service.  As such, the Board concludes that a comprehensive VA examination, which includes a review of the complete record, is warranted.

In light of the above discussion, the Board has concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA examination to determine the etiology of any currently present right ankle disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disability of the right ankle.  With respect to each identified disability, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that such is related to any disease or injury in service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.  While review of the entire file is required, attention is invited to the February 2009 medical examination and opinion by private physician J.W.E.; the Veteran's credible lay statements regarding the motorcycle accident in service; and the Veteran's credible lay statements regarding experiencing ankle pain in service and since.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


